Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Applicant hereby elects, without traverse, claims 1-13, for initial prosecution. The elected invention encompasses claims 1-13. Applicant reserves the right to subsequently prosecute the non-elected claims without prejudice or disclaimer.
3.	Claims 1-13 are presented for examination.
4.          This office action is in response to the claims filed 11/08/2022. 
5.	Claim 1 is independent claims.
6.	The office action is made Non-Final.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

10.	Claims 1-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cohen et al (US 20150170005 A1) hereinafter as Cohen.

11.	Regarding claim 1, Cohen teaches a computer-implemented method of attribution, the computer-implemented method comprising: 
receiving, by a computing system comprising one or more processors, a data input comprising a plurality of features (Fig 2, [0014], input image (10) (data input) with pixel (features), [0083], “Cosegmentation techniques operate on multiple input images and select within each image a common feature among the input image set”); 
segmenting, by the computing system, the data input into a plurality of regions, wherein at least one of the plurality of regions comprises two or more of the plurality of features (Fig 2, image segmentation method (1100), [0014], [0020], segmenting input image-based pixels (features), see also [0017], “the input image is divided into a number of "object proposals". An object proposal is a region of the input image that is likely to contain a single recognizable object”); 
generating, by the computing system, a plurality of attribution scores respectively for the plurality of features of the data input, wherein the attribution scores for each feature are indicative of a respective saliency of such feature  ([0064-0065], “A saliency map represents an estimation of the probability that each of the pixels comprising the exemplar is "salient", or is likely to form part of an object that falls within the target region that is to be segmented from input image 10.” [0068], [0084] and [0089], determining saliency of each input feature (image pixel)); 
for each of one or more iterations ([0037], “iteratively segment input image 10”): 
determining, by the computing system, a respective gain value for each region based at least in part on the respective attribution scores associated with the features included in the region ([0064-0065]“A saliency map represents an estimation of the probability that each of the pixels comprising the exemplar is "salient", or is likely to form part of an object that falls within the target region that is to be segmented from input image 10.”); and 
adding, by the computing system, one or more of the plurality of regions with the greatest gain values to a saliency mask ([0064-0065], “a saliency map can be generated based on the estimated object mask (see reference numeral 1153b in FIG. 4D). In this case, pixels within the mask have a high (or definite) likelihood of corresponding to an object in the target region to be segmented, while pixels outside the mask have a low (or non-existent) likelihood of corresponding to an object in the target region to be segmented.”, “a saliency evaluation algorithm can be used to obtain a soft segmentation mask of best-match positive exemplar image 30'' such that each pixel in the exemplar is assigned a probability in the range [0, 1]. A soft segmentation mask generated in this way functions as a saliency map based on salient pixels in best-match positive exemplar image 30'' (see reference numeral 1154b in FIG. 4D).”, see also [0068], [0084], “Rubinstein method relies heavily on saliency, it generally performs better on images that include highly salient objects that are to be segmented.” saliency mask is generated (uniqueness of the pixels in an image).); and 
producing, by the computing system, a saliency visualization based at least in part on the saliency mask ([0067), “the saliency map is generated using an object mask or a saliency evaluation algorithm, the generated saliency map can then be warped to the area within m'th validated object proposal 30' using a SIFT flow technique (see reference numeral 1156 in FIG. 4D).”.  

12.	Regarding claim 2, Cohen teaches the invention as claimed in claim 1 above and further teaches wherein the data input comprises an image and the plurality of features of the data input comprise a plurality of pixels of the image (Fig 2, [0014], input image (10) (data input) with pixel (features)). 

13.	Regarding claim 3, Cohen teaches the invention as claimed in claim 1 above and further teaches wherein the plurality of regions comprises a plurality of overlapping regions ([0068], “Because many of m validated object proposals 30 may be shifted versions of the same object, their corresponding saliency masks may overlap each other when applied to input image 10.”).    
14.	Regarding claim 4, Cohen teaches the invention as claimed in claim 1 above and further teaches wherein the segmenting the data input into the plurality of regions comprises: performing, by the computing system, a plurality of iterations of a segmentation technique on the data input respectively with a plurality of different segmentation parameter values ([0027], [0037], “iteratively segment input image 10”).  

15.	Regarding claim 5, Cohen teaches the invention as claimed in claim 1 above and further teaches wherein the one or more iterations comprise a plurality of iterations ([0027], [0037], “iteratively segment input image 10”).  

16.	Regarding claim 6, Cohen teaches the invention as claimed in claim 5 above and further teaches wherein each of the plurality of iterations further comprises: after adding the one or more regions with the greatest gain values to the saliency mask, removing the one or more regions with the greatest gain values from the plurality of regions ([0065], “A soft segmentation mask generated in this way functions as a saliency map based on salient pixels in best-match positive exemplar image 30'', see also [0068]). 
 
17.	Regarding claim 7, Cohen teaches the invention as claimed in claim 1 above and further teaches wherein the determining, by the computing system, the respective gain value for each region comprises: determining, by the computing system, a respective gain in total attributions per area associated with each region ([0076]).  

18.	Regarding claim 8, Cohen teaches the invention as claimed in claim 1 above and further teaches wherein the determining, by the computing system, the respective gain value for each region comprises: determining, by the computing system, for each region, a sum for all features included in each region respectively, but not the saliency mask, of the respective attribution value divided by an area of the region not included in the saliency mask ([0075], formula).  

19.	Regarding claim 9, Cohen teaches the invention as claimed in claim 1 above and further teaches wherein the producing the saliency visualization comprises: producing, by the computing system, the saliency visualization based at least in part on an order in which the regions included in the saliency mask were added to the saliency mask ([0067), “the saliency map is generated using an object mask or a saliency evaluation algorithm, the generated saliency map can then be warped to the area within m'th validated object proposal 30' using a SIFT flow technique (see reference numeral 1156 in FIG. 4D).    

20.	Regarding claim 10, Cohen teaches the invention as claimed in claim 9 above and further teaches wherein the producing the saliency visualization based at least in part on the order in which the regions included in the saliency mask were added to the saliency mask comprises: adding, iteratively and according to the order in which the regions included in the saliency mask were added to the saliency mask, regions to a visualization group until a threshold percentage of the data input is included within the visualization group; and producing the 41saliency visualization in which the features included within regions included in the visualization group are visually distinct from a remainder of the data input ([0064-0067]).  

21.	Regarding claim 11, Cohen teaches the invention as claimed in claim 9 above and further teaches wherein the producing, by the computing system, the saliency visualization based at least in part on the order in which the regions included in the saliency mask were added to the saliency mask comprises: providing, by the computing system, a heat map visualization that visually indicates the order in which the regions included in the saliency mask were added to the saliency mask  ([0067), “the saliency map is generated using an object mask or a saliency evaluation algorithm, the generated saliency map can then be warped to the area within m'th validated object proposal 30' using a SIFT flow technique (see reference numeral 1156 in FIG. 4D).  

22.	Regarding claim 12, Cohen teaches the invention as claimed in claim 1 above and further teaches wherein the plurality of regions comprises a variety of different shapes ([0039], [0041], [0074], object shape), and wherein the plurality of attribution scores are based at least in part on a saliency technique comprising determination of an integrated gradients density of the plurality of regions ([0065], “saliency evaluation algorithm”, see also [0067], “Dense Correspondence Across Different Scenes”).  

23.	Regarding claim 13, Cohen teaches the invention as claimed in claim 1 above and further teaches wherein the generating, by the computing system, the plurality of attribution scores respectively for the plurality of features of the data input comprises: generating, by the computing system, a plurality of attribution scores respectively for the plurality of features of the data input based at least in part on use of baselines comprising at least one white baseline and at least one black baseline ([0019], see also figures (black and white baseline), [0078], [0082]).

CONCLUSION
24.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Sethi et al (US 20200134682 A1) 
Gupta et al (US 20190251707 A1)
Zhou et al (US 20170364752 A1)
Fredembach (US 20130156320 A1)
Hosaka et al (US 20110116726 A1)
Klauschen et al (US 20150003701 A1)
Madabbushi et al (US 20210169349 A1)
Yip et al (US 20210166785 A1)
Huynh-thu et al (US 20140079321 A1)
Krahenbuhl et al (US 20140063275 A1)
Boughorbel et al (US 20100046837 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169